DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on August 16, 2021 is acknowledged. Claims 1-20 remain pending. Applicant amended claims 1 and 5 such that they are dependent on claim 11. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2021 is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on August 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,261,013 has been reviewed and is accepted. The terminal disclaimer has been recorded. Naturally, the obviousness double patenting rejection set forth in the previous Office action has been withdrawn. 
Election/Restrictions
Claim 11 is allowable. The restriction requirement set forth in the Office action mailed on April 5, 2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Consequently, claims 1-10 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Shortell on September 9, 2021.
The application has been amended as follows: 
Amend line 11 of claim 1 as follows: “beam with a [substrate/channel]channel interface and the sample, the scattered light comprising”

Amend line 18 of claim 5 as follows: “beam with a [substrate/channel]channel interface and the samples, the scattered light comprising”

Amend line 3 of claim 6 as follows: “properties of at least one of the samples.”
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  
Label Figure 1 as “Prior Art” 
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Bornhop (US 2012/0019834 A1) discloses an interferometric detection system comprising (see Fig. 9):
a) a microfluidic channel (see [0036]-[0037]) having a longitudinal direction (length of the channel) and a transverse direction (width of the channel) (see Figs. 3 and 9), and wherein the channel is configured for reception of two or more liquid samples by having at least two inlets (“A out” and “B out”) 
(b) a light source (see Fig. 2) for generating a light beam, wherein the light beam is elongated in the longitudinal direction of the channel, such that, during operation, scattered light is generated through reflective and refractive interaction of the light beam with a channel interface and the two or more samples, the scattered light comprising interference fringe patterns elongated in at least one direction (see [0059]), wherein the interference fringe patterns shift in response to changes in the refractive index of the two or more samples (see [0006]); and 
(c) a photodetector for simultaneously receiving the scattered light and generating a plurality of intensity signals (see [0006]). 
While Bornhop discloses that the light source generates a light beam having an elongated length of 4 mm (see [0067] and Fig. 9 illustrating detection region), the elongated length is not long enough to be incident on both sides of the at least one outlet as recited in claim 11. Based on the disclosure of Bornhop, there is no motivation to modify the Bornhop device to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/             Primary Examiner, Art Unit 1797